Citation Nr: 1535325	
Decision Date: 08/18/15    Archive Date: 08/20/15

DOCKET NO.  10-29 484	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a heart disability, and if so, whether service connection is warranted.

2.  Entitlement to service connection for a cardiovascular disability, other than a heart disability, to include peripheral vascular disease.


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1941 to May 1945, from September 1949 to February 1953, and from March 1953 to June 1965, including service in the Pacific Theater during World War II.  He died in November 2011.  His surviving spouse has been substituted as the appellant in this appeal.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, which, in relevant part, continued a prior decision to deny entitlement to service connection for a heart condition.

The Veteran's claim on appeal has been adjudicated as a claim of service connection for a heart condition; however, review of the record indicates that he was originally seeking service connection for a vascular disease, and the scope of a disability claim may include any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  Cf. Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, while a claim of entitlement to service connection for a heart condition was previously denied in a final December 1965 rating decision, the additional aspect(s) of the cardiovascular disability claim have not been previously adjudicated and are properly considered de novo.  Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a heart disability, on the merits, and for a cardiovascular disability other than a heart disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on her part.


FINDINGS OF FACT

1.  Entitlement to service connection for a heart condition was previously denied in a December 1965 rating decision.  The Veteran did not submit a notice of disagreement and no new and material evidence was received within one year of the rating decision.

2.  Evidence received since the December 1965 rating decision is not duplicative or cumulative of evidence previously of record and raises a reasonable possibility of substantiating the Veteran's claims of entitlement to service connection for a heart disability.



CONCLUSIONS OF LAW

1.  The December 1965 rating decision that denied entitlement to service connection for a heart condition is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.1103 (2014).

2.  Evidence received since the December 1965 rating decision is new and material; and the claim of entitlement to service connection for a heart disability is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for a heart condition was denied in a December 1965 rating decision.  The Veteran did not appeal the rating decision, and no additional evidence relevant to the claim was associated with the claims file within one year of issuance of the rating decision.  Cf. 38 C.F.R. § 3.156(b).  The December 1965 rating decision is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

A previously denied claim may be reopened by submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

When determining whether evidence is new and material, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  

At the time of the December 1965 rating decision, evidence relevant to the heart disability claim included the Veteran's service treatment records (STRs), and an October 1965 VA examination report.  The basis for the denial was the absence of evidence of chronic cardiovascular disability.

Relevant evidence obtained since the December 1965 rating decision includes VA treatment records dated through September 2009, showing treatment for vascular deficiencies, hypertensive heart disease, and revealing reports of a heart attack; and an August 2009 VA contracted examination report, diagnosing severe peripheral vascular disease.  

This new evidence was not previously submitted, relates to unestablished facts necessary to substantiate this claim, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the service connection claim for a heart disability.  See Shade.  

The new evidence shows definitive diagnosis of heart disability, namely hypertensive heart disease, and insinuation of a relationship between the heart disability and reported chest pains during service.  The new evidence, therefore, is new and material, and the claim of entitlement to service connection for a heart disability is reopened.


ORDER

The claim of entitlement to service connection for a heart disability is reopened, and to this extent, the claim is granted.


REMAND

The Veteran reported having a heart attack in 2005, while visiting his daughter.  He reportedly received treatment at a South Shore Hospital.  Treatment records from this occasion have not been associated with the claims file.  See 38 C.F.R. § 3.159(c) (2014).  

The Veteran was afforded a VA contracted examination for the claimed heart disability in August 2009.  The examiner diagnosed severe peripheral vascular disease, and stated that it was impossible to know if chest pains in 1965, during service, were related to vascular disease.  The examiner did not address the diagnosed heart disability, and it is unclear the extent to which he considered evidence of chest pains on multiple occasions during the Veteran's service.  Cf. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  Remand for a new VA opinion based on review of all available evidence is warranted.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  After obtaining any required authorization from the appellant, obtain the Veteran's treatment records from South Shore Hospital dated in 2005.  Additionally, obtain treatment records from any other identified providers that rendered cardiovascular treatment to the Veteran during his lifetime, for which records have not already been associated with the claims file.

2.  After obtaining all outstanding records, submit the Veteran's claims file to a VA cardiology examiner.  The examiner should indicate that the claims file, including this REMAND, was reviewed. 

Following a review of the record, the examiner must provide an opinion as to whether it was at least as likely as not (50 percent or greater probability) that any of the Veteran's diagnosed cardiovascular disabilities (e.g., hypertensive heart disease, peripheral vascular disease) had its onset during active service or a related to any in-service disease, event, or injury, to include the multiple instances of chest pain recorded in the Veteran's STRs.

The examiner must provide reasons for all opinions, addressing the medical and lay evidence, including evidence in the STRs of multiple reports of chest pain, and resulting imaging and electrocardiogram studies.  If the requested opinion cannot be provided then the examiner must explain why this is so.  

3.  If the benefits sought on appeal are not granted in full, issue a supplemental statement of the case; and return this appeal to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


